Citation Nr: 0502177	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  94-10 303	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

4.  Entitlement to a rating in excess of 10 percent for left 
temporal bone fracture with left facial nerve paralysis.  

5.  Entitlement to a rating in excess of 10 percent for 
fracture of the left distal tibia.

6.  Entitlement to a compensable rating for right inguinal 
hernia.

7.  Entitlement to a compensable rating for sinusitis.




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1963 to February 1967 and from February 1968 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 1993 and 
January 2003 by the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
March 1993 rating decision denied entitlement to service 
connection for seizures and a back disorder, denied increased 
ratings for residuals of a head injury, and denied 
entitlement to a total rating based on individual 
unemployability (TDIU).  The veteran perfected his appeal as 
to these issues in June 1993.

A March 1996 Board decision denied entitlement to service 
connection for seizures and entitlement to a rating in excess 
of 10 percent for left temporal bone fracture with left 
facial nerve paralysis.  The issues of entitlement to service 
connection for a back disorder, entitlement to a rating in 
excess of 10 percent for organic brain syndrome with skull 
fracture, temporal headaches, and gait impairment, and 
entitlement to TDIU were remanded for additional development.

In a February 1998 rating decision the RO, in pertinent part, 
granted entitlement to an increased 30 percent evaluation for 
organic brain syndrome with skull fracture, temporal 
headaches, and gait impairment.  The Board remanded the 
issues of entitlement to service connection for a back 
disorder, entitlement to a rating in excess of 30 percent for 
organic brain syndrome with skull fracture, temporal 
headaches, and gait impairment, and entitlement to TDIU again 
for additional development in December 1998.

In a February 2000 decision the Board denied entitlement to a 
rating in excess of 30 percent for organic brain syndrome 
with skull fracture and temporal headaches.  The issues of 
entitlement to service connection for a back disorder, 
entitlement to a separate rating for gait disturbance, and 
entitlement to TDIU were remanded for additional development.  

In a January 2003 rating decision the RO denied entitlement 
to a rating in excess of 10 percent for bilateral hearing 
loss, entitlement to a rating in excess of 10 percent for 
tinnitus, entitlement to a rating in excess of 10 percent for 
left temporal bone fracture with left facial nerve paralysis, 
entitlement to a compensable rating for right inguinal 
hernia, entitlement to a compensable rating for fracture of 
the left distal tibia, and entitlement to a compensable 
rating for sinusitis.  The veteran subsequently perfected his 
appeal as to these matters in May 2003.  

The Board remanded the case for additional development again 
in July 2003.  In a July 2004 rating decision the RO granted 
entitlement to a separate 30 percent evaluation for gait 
impairment due to skull fracture, effective from 
November 16, 1992, granted entitlement to an increased 10 
percent rating for fracture of the left distal tibia, 
effective from July 27, 2000, and granted entitlement to 
TDIU, effective from November 16, 1992.  The veteran and his 
representative were notified that the determinations 
concerning gait impairment and TDIU were considered a full 
grant of those matters on appeal.  As the veteran has 
expressed no subsequent disagreement from the July 2004 
rating decision, the Board finds the issues listed on the 
title page of this decision are the only matters remaining 
for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The evidence shows the veteran was treated for acute back 
pain during active service and that he subsequently 
demonstrated a continuity of symptomatology; the evidence as 
to service incurrence is in relative equipoise.

3.  Audiometric evaluations for bilateral hearing loss reveal 
Level II hearing acuity in the right ear and Level XI hearing 
acuity in the left ear; exceptional or unusual circumstances 
warranting extraschedular consideration are not shown.

4.  The veteran's service-connected tinnitus does not present 
an exceptional case as to warrant extraschedular rating 
consideration.

5.  The veteran's service-connected left temporal bone 
fracture with left facial nerve paralysis is presently 
manifested by moderate incomplete paralysis of the seventh 
cranial nerve

6.  The veteran's service-connected fracture of the left 
distal tibia is presently manifested by impairment of the 
tibia with slight knee or ankle disability.

7.  The veteran's service-connected right inguinal hernia is 
presently manifested by residuals of right inguinal hernia 
repair, without evidence of reducible hernia or hernia 
without true protrusion.  

8.  The veteran's service-connected sinusitis is presently 
manifested by no chronic symptomatology; there is no evidence 
of at least 3 incapacitating episodes of sinusitis requiring 
prolonged antibiotic treatment, or more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The veteran's chronic back pain was incurred as a result 
of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The requirements for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Tables 
VI, VII (2004).

3.  A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.87, Diagnostic Code 6260 (2004).

4.  A rating in excess of 10 percent for left temporal bone 
fracture with left facial nerve paralysis is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8207 (2004).

5.  A rating in excess of 10 percent for fracture of the left 
distal tibia is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).

6.  A compensable rating for right inguinal hernia  is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2004).

7.  A compensable rating for sinusitis is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the provisions of the VCAA as it applied to his claims by 
correspondence dated in July 2002 and December 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in December 2003 was not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the claims, the notice was provided prior 
to transfer of the veteran's case to the Board.  The issues 
on appeal were re-adjudicated and a supplemental statement of 
the case was provided in September 2004.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the July 2002 and December 2003 notice letters 
provided to the veteran generally informed him of the 
evidence not of record that was necessary to substantiate his 
claims and identified which parties were expected to provide 
such evidence.  Although the letters did not specifically 
address the VCAA "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the September 2004 supplemental statement of the 
case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the July 2002 and 
December 2003 notice letters was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain any additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that VA medical opinions pertinent to the issues on 
appeal were obtained in February 1993, August 1996, June 
1999, July 2000, August 2002, November 2002, and March 2004.  
The Board finds the available medical evidence is sufficient 
for adequate determinations.  Therefore, the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.

Service Connection Claim
Factual Background

Service medical records show the veteran reported vague 
complaints of backache.  The examiner noted there were no 
objective findings.  Records dated in January 1965 show the 
veteran complained of a back ache which he attributed to 
dancing too much.  On examination in February 1965 he denied 
any previous back injuries and noted his pain had been onset 
after dancing.  The examiner noted paraspinal muscle spasm 
and tenderness to the thoracolumbar area.  The diagnosis was 
thoracolumbar strain.  In a January 1967 report of medical 
history the veteran noted recurrent back pain.  The examiner 
reported the veteran had experienced one episode of back pain 
and that X-rays had been negative.  There was no evidence of 
complications or sequelae.  The veteran's January 1967 
separation examination revealed a normal clinical evaluation 
of the spine.  

Records show the veteran denied recurrent back pain in a 
January 1972 report of medical history.  An October 1973 
report noted he complained of right lumbar paravertebral 
backache.  The examiner noted tenderness, but no excessive 
tightness.  The diagnosis was muscle ache.  The veteran's May 
1976 medical evaluation board examination revealed a normal 
clinical evaluation of the spine.  

On VA examination in November 1976 the veteran complained of 
low back pain.  The examiner noted a normal range of motion 
of the spine.  The diagnoses included low back pain with no 
objective findings on examination.  

A November 1983 statement from the veteran's private 
chiropractor noted disabling injuries due to war wounds 
incurred in a helicopter crash in Vietnam and complicated by 
an automobile accident in 1971.  It was noted the veteran 
complained of bilateral sciatica.  Examination revealed 
painful restricted dorsolumbar motion and left antalgic 
posture.  Valsalva was positive.  The veteran could not heel 
or toe walk.  X-rays revealed intervertebral disc space 
narrowing of the posterior aspect of the L5/S1 disc space 
concomitant with posterior joint telescoping and reduction of 
the foraminal aperture.  The diagnosis was medial disc 
herniation manifested as a neurospinal compression syndrome 
with deep and superficial muscle spasm, hyperesthesia of the 
L5 dermatomes, and bilateral sciatica.  

VA medical records dated in November 1983 included a 
diagnosis of chronic lumbar pain.  It was noted that the 
veteran complained of painful dorsolumbar motion and that he 
stated his chiropractor felt he had L5/S1 disc space 
narrowing.  Records dated in June 1992 noted tenderness to 
the L2 paralumbar muscles secondary to a contusion.  

At his personal hearing in August 1993 the veteran testified 
that he sustained a back injury during basic training and 
that he was subsequently treated with medication and 
liniment.  He stated he had fallen while running the obstacle 
course.

On VA examination in August 1996 the veteran complained of 
intermittent, almost daily back pain, occasional stiffness, 
and occasional pain down the back of his legs.  He reported 
that on one or two occasions he had soiled his pants 
unknowingly and had also voided spontaneously.  The examiner 
noted the veteran was able to bend over to untie his shoes 
from the sitting position and was able to undress and walk 
over to hang up his clothing without stagger, but that when 
asked to walk he staggered.  When asked to stand straight he 
listed to the right, but there was no evidence of fixed 
deformity or muscle spasm.  

Range of motion studies revealed forward flexion to 60 
degrees, extension to 10 degrees, left lateral flexion to 30 
degrees, right lateral flexion to 25 degrees, left rotation 
to 15 degrees, and right rotation to 15 degrees.  He 
complained of pain on the extremes of motion.  There was no 
evidence of muscle spasm or gluteal atrophy.  Knee jerks were 
elicited only by reinforcement on the right and were scant 1+ 
on the left.  Ankle jerks were 1+, bilaterally.  Sitting 
straight leg raise tests were negative, but in the lying 
position he complained of low back pain on straight leg raise 
testing at approximately 40 degrees, left, and 60 degrees, 
right.  There was no evidence of long toe extensor weakness, 
quadriceps musculature atrophy, or spasticity.  The lower 
extremities were of equal length.  Anterior, posterior, and 
lateral X-rays of the lumbar spine appeared to be negative.  
There was no narrowing of disc interspaces and no 
hypertrophic or osteoarthritic changes.  The diagnosis was 
periodic back discomfort, probably on the basis of a 
neurosis.  

It was noted that the evidence of record had been reviewed 
and that the veteran's private chiropractor had provided a 
diagnosis of disc herniation manifested as a neurospinal 
compression syndrome with deep and superficial muscle spasm, 
hyperesthesia of the L5 dermatomes, and bilateral sciatica.  
The examiner stated, however, that there was no organic 
evidence of this disorder, either radiographically or 
clinically.  It was the examiner's opinion that the veteran's 
back complaints were secondary to a functional abnormality 
and that there was no objective indication of a back disorder 
related to service.  

On VA examination in June 1999 the veteran reported injuries 
to his back in 1963 during basic training and in 1969 in a 
hard helicopter landing.  He complained of intermittent back 
pain with multiple flare-ups lasting for up to one week.  The 
examiner noted the veteran walked with a crouched gait and 
was slightly antalgic.  Lumbar spine range of motion was 
basically full.  There was a mildly positive facet sign on 
the right side.  There was normal sensation throughout all 
dermatomes to light touch and 5/5 strength to the muscles of 
the lower extremities.  There was some mild point tenderness 
over the right side of the lumbar spine in approximately the 
L4 region.  There was no tenderness over the lumbar spine, 
the sacroiliac joint, the greater trochanters, or the sciatic 
notch.  X-rays were within normal limits and revealed no 
lytic lesions or evidence of degenerative change.  The 
diagnosis was chronic low back pain of undetermined etiology.

At his VA examination in July 2000 the veteran reported that 
he had also injured his back in his 1971 automobile accident, 
but that it was not addressed at that time because it was 
less severe than his head injury.  He complained of daily 
back pain that had been persistent since then.  The examiner 
noted the veteran had good flexibility and was able to bend 
over and touch his toes.  There was lateral flexion to 
40 degrees, bilaterally, and extension to approximately 20 
degrees.  Muscle strength was 5/5 to the lower extremities 
and sensation to light touch was normal.  There were normal, 
symmetrical deep tendon reflexes, bilaterally.  Palpation of 
the spine and paraspinous muscles did not reveal any spasm, 
masses, deformity, or areas of tenderness.  X-rays revealed 
no abnormalities.  The examiner stated, in essence, that 
based upon the veteran's credible report of medical history 
his back disorder was a residual of the motor vehicle 
accident in 1971.  

A November 2002 VA examination report noted the claims file 
had been reviewed prior to examination.  The veteran 
reiterated his claim of having incurred back injuries during 
active service and complained of intermittently symptomatic 
back pain over the years.  He also complained of intermittent 
pain down the legs to the knee with occasional numbness and 
tingling.  He denied any loss of bowel or bladder control.  
The examiner summarized the medical evidence of record and 
noted that upon present physical examination the veteran was 
able to move about the room without apparent difficulty.  His 
gait was normal and there was no present evidence of an 
antalgic gait.  He was able to stand erect.  There were no 
visible or palpable muscle spasms, but there was slight 
generalized tenderness to palpation of the back.  Range of 
motion studies revealed flexion to 70 degrees, extension to 
20 degrees, and left and right lateral bending to 30 degrees.  
There was increased pain on motion and a little back pain on 
supine straight leg raise testing.  There was no evidence of 
radicular pain.  X-rays were negative.  The diagnosis was 
chronic low back pain with minimal objective findings.

The examiner stated that based upon an extensive claims file 
review there was no evidence of a documented back injury 
during active service.  It was noted that the veteran had 
been treated for complaints of backache during service, but 
that no objective findings were reported.  The examiner found 
there was no basis from the medical evidence of record to 
indicate any current back complaints were the result of any 
injury incurred in service.  It was noted that the veteran's 
gait was presently normal.  No opinion as to whether or not 
his back complaints were related to a gait impairment as a 
result of his service-connected organic brain syndrome was 
provided.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's chronic back pain was incurred as a result of 
active service.  The evidence shows he was treated for acute 
back pain during active service and that he subsequently 
demonstrated a continuity of symptomatology.  Medical 
etiology opinions were obtained in this case both in favor of 
and against his claim as to service incurrence.  The Board 
finds the evidence is in relative equipoise.  In such 
situations, the benefit of the doubt is to be applied in the 
veteran's favor.  Therefore, entitlement to service 
connection is warranted.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

Bilateral Hearing Loss
Factual Background

Service medical records show the veteran complained of 
decreased hearing acuity subsequent to an automobile accident 
in 1971 at which time he sustained a basilar skull fracture.  
A May 1976 examination report included a diagnosis of 
bilateral severe sensorineural hearing loss.  The veteran's 
June 1976 medical board examination revealed bilateral severe 
neurosensory hearing loss and left ear deafness secondary to 
a left temporal bone fracture.  

On audiological evaluation in association with the veteran's 
medical board examination, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
65
70
70
LEFT
70
80
100
100

In a January 1977 rating decision the RO established 
entitlement to service connection for bilateral defective 
hearing.  A 40 percent disability rating was assigned.

On audiological evaluation in December 1976, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
80
---
75
LEFT
90
NR
---
NR

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 0 percent in the left ear.

On audiological evaluation in June 1984, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
---
80
LEFT
105
NR
---
NR

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 48 percent in the left ear.  

In an August 1984 rating decision the RO reduced the 
veteran's rating for bilateral defective hearing.  A 10 
percent rating was assigned effective from June 6, 1984.

On audiological evaluation in February 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
70
80
62.5
LEFT
95
115
NR
NR
105

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 62 percent in the left ear.  
The examiner noted test results revealed mild to severe right 
ear sensorineural hearing loss and severe to profound left 
ear sensorineural hearing loss.  

On audiological evaluation in August 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
60
70
90
65
LEFT
80
105
105
105
98.75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 32 percent in the left ear.  
The examiner noted test results revealed moderate to profound 
right ear sensorineural hearing loss and severe to profound 
left ear sensorineural hearing loss.  

Analysis

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2004).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

In this case, VA audiometric evaluations in August 2002 
revealed findings for VA purposes of Level II hearing acuity 
in the right ear and Level XI hearing acuity in the left ear.  
See 38 C.F.R. §§ 4.85, Table VI.  These findings warrant a 10 
percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  
No competent evidence demonstrating a more severe hearing 
loss has been submitted.  Therefore, the Board finds 
entitlement to a higher rating for bilateral hearing loss is 
not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The matter is appropriately addressed 
by the assigned schedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Tinnitus

The Rating Schedule provides a maximum 10 percent schedular 
evaluation for tinnitus if it is recurrent.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2004).  It is noted that only a 
single evaluation for recurrent tinnitus may be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Id. at Note (2).  In a May 14, 2003, final rule VA 
noted the Rating Schedule had been amended to state more 
explicitly the method of evaluation of tinnitus under 
Diagnostic Code 6260 and to codify existing standard VA 
practice.  See 68 Fed. Reg. 25822 (May 14, 2003). 

In this case, the record shows the veteran is presently 
receiving the maximum 10 percent schedular rating for his 
service-connected tinnitus.  In statements in support of his 
claim the veteran asserted a higher rating was warranted.  As 
the veteran is receiving a 10 percent rating for this 
disorder and as separate ratings are prohibited by VA 
regulation, the Board finds entitlement to a schedular rating 
in excess of 10 percent is not possible.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral under 38 C.F.R. 
§ 3.321 is not warranted.  The preponderance of the evidence 
is against the veteran's claim for a higher or separate 
rating for tinnitus.

Left Temporal Bone Fracture with Left Facial Nerve Paralysis
Factual Background

Service medical records show the veteran sustained a basilar 
skull fracture in a January 1971 automobile accident with 
residual left facial paralysis.  Records show he underwent 
decompression of the seventh nerve in April 1971.  
Examination in May 1972 revealed cranial nerves within normal 
limits except for mild paresis of the left facial nerve.  
Neurology examination in June 1976 revealed decreased 
movement of the left lower face.  

On VA neurology examination in February 1993 the veteran 
reported his left facial palsy had improved over the past 
several years.  The examiner noted his facial sensation and 
corneal reflexes were intact.  There was mild left upper and 
lower face weakness.  The diagnoses included status post 
basilar skull fracture with minimal residual left seventh 
cranial nerve impairment.

At his VA neurology examination in August 1996 the veteran 
complained of symptoms including numbness to the left side of 
his face.  Examination of the cranial nerves revealed 
weakness of the lower left base, but the veteran was able to 
close his eyes tightly and wrinkle his forehead.  He 
complained of decreased pinprick sensation over the left half 
of his face with a precise change in sensation at the middle 
of the forehead and chin.  It was noted that he was 
inconsistent on pinprick sensation as it was tested over the 
angle of the jaw.  The examiner's impression included facial 
asymmetry of the left lower face with complaints of decreased 
sensation of the left face.  

On VA neurology examination in August 2002 the veteran 
complained of occasional drooling to the left side of his 
face with nocturnal drooling almost every night.  He also 
complained of occasional speech deficit and delayed 
swallowing.  The examiner noted there was slight decreased 
sensation to the left side of his face from the zygomatic 
process to the base of his chin with poor differentiating 
between sharp and dull sensation.  He was able to close his 
eyes tightly with some left facial weakness which was most 
obvious around his mouth.  There was a tendency to slight 
drooping with smiling.  

Analysis

The Rating Schedule provides ratings for disability of the 
seventh (facial) cranial nerve when there is evidence of 
moderate incomplete paralysis (10 percent), severe incomplete 
paralysis (20 percent), or complete paralysis of the nerve 
(30 percent).  See 38 C.F.R. § 4.124a, Diagnostic Code 8207 
(2004).  It is noted that the rating is dependent upon the 
relative loss of innervation of facial muscles.

Based upon the evidence of record, the Board finds the 
veteran's left temporal bone fracture with left facial nerve 
paralysis is presently manifested by moderate incomplete 
paralysis of the seventh cranial nerve.  The August 2002 
examiner noted slight decreased sensation to the left side of 
the face, poor differentiating between sharp and dull 
sensation, some left facial weakness, and a tendency to 
slight drooping with smiling.  The Board finds these findings 
are more indicative of moderate incomplete paralysis that 
severe incomplete paralysis.  The Board notes there is no 
evidence of a loss of part of the skull as to warrant a 
separate compensable rating under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5296 (2004).  Therefore, entitlement 
to a higher rating for left temporal bone fracture with left 
facial nerve paralysis is not warranted.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral under 38 C.F.R. 
§ 3.321 is not warranted.  The preponderance of the evidence 
is against the veteran's claim.

Fracture of the Left Distal Tibia

The Rating Schedule provides ratings for impairment of the 
tibia or fibula when there is evidence of slight knee or 
ankle disability (10 percent), for malunion of the tibia and 
fibula with moderate knee or ankle disability (20 percent), 
for malunion of the tibia and fibula with marked knee or 
ankle disability (30 percent), and for nonunion of the tibia 
and fibula, with loose motion, requiring a brace, (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).

In this case, service medical records show the veteran 
sustained a posterior lip fracture of the left tibia in May 
1970.  X-ray examination revealed good opposition and 
alignment.  The veteran's May 1976 medical board examination 
revealed a normal clinical evaluation of the lower 
extremities.  VA examination in August 1996 noted the 
veteran's lower extremities were of equal length.  

On VA examination in March 2004 the veteran complained of 
stiffness with occasional ankle swelling, especially on 
standing in one position for three to four hours.  He denied 
any pain.  The examiner noted there was no evidence of 
increased warmth, redness, tenderness, or crepitus to the 
left knee.  Range of motion studies revealed flexion to 85 
degrees and normal extension.  There was no evidence of 
swelling, redness, or crepitus to the left ankle.  
Dorsiflexion was to 10 degrees and plantar flexion was to 12 
degrees with slightly limited eversion and inversion.  There 
was no tenderness to the Achilles tendon.  X-ray examination 
of the left leg including the ankle revealed no tibial or 
fibular abnormalities.  The diagnoses included fracture of 
the left distal tibia with some limitation of movements.  

Based upon the evidence of record, the Board finds the 
veteran's fracture of the left distal tibia is presently 
manifested by no more than impairment of the tibia with 
slight knee or ankle disability.  There is no evidence of a 
moderate knee or ankle disability and no present evidence of 
malunion or nonunion of the tibia.  Therefore, entitlement to 
a rating in excess of 10 percent is not warranted.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral under 38 C.F.R. 
§ 3.321 is not warranted.  The preponderance of the evidence 
is against the veteran's claim.

Right Inguinal Hernia

The Rating Schedule provides compensable ratings for the 
residuals of an inguinal hernia when there is evidence of 
postoperative recurrent, readily reducible hernias that are 
well-supported by a truss or a belt (10 percent), small, 
postoperative, recurrent or unoperated irremediable hernias 
which are not well-supported by a truss or not readily 
reducible (30 percent), or large, postoperative, recurrent 
hernias which are not well-supported under ordinary 
conditions and not readily reducible when considered 
inoperable (60 percent).  38 C.F.R. § 4.114, Diagnostic Code 
7338 (2004).  Small, reducible hernias or hernias without 
true protrusion are not compensable.  When there is bilateral 
involvement and the second hernia is also compensable, 10 
percent is added to the evaluation for the less severe 
compensable hernia.  Id.

In this case, records show the veteran underwent right 
inguinal hernia repair in September 1975.  The veteran's May 
1976 medical board examination revealed a normal clinical 
evaluation of the abdomen and viscera.  VA examination in 
December 1976, shortly after his discharge from service 
included a diagnosis of right inguinal hernia.  The examiner 
noted, however, there were no objective findings on 
examination.

On VA examination in March 2004 the veteran complained of a 
dull aching pain in the area and occasional numbness and 
soreness to the scar.  He denied any abdominal pain, change 
in bowel habits, or avoidance of activities because of 
hernia.  The examiner noted a well-healed nine centimeter 
scar to the right lower quadrant of the abdomen.  The scar 
was nontender and nonadherent.  There was no evidence of 
swelling to the inguinal regions, including with coughing and 
standing.  There was no keloid formation and no tenderness to 
palpation of the abdomen.  The diagnoses included status post 
right inguinal hernia repair without recurrence.

Based upon the evidence of record, the Board finds the 
veteran's right inguinal hernia is presently manifested by 
residuals of right inguinal hernia repair without evidence of 
reducible hernia or hernia without true protrusion.  There is 
no evidence of a recurrent, readily reducible hernia.  The 
Board also finds there is no objective evidence of a painful 
superficial scar for consideration of a higher rating under 
any alternative rating criteria.  Therefore, entitlement to a 
compensable rating for right inguinal hernia is not 
warranted.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral under 38 C.F.R. 
§ 3.321 is not warranted.  The preponderance of the evidence 
is against the veteran's claim.

Sinusitis

The Rating Schedule provides ratings for chronic sinusitis 
detected by X-ray only (0 percent); with 1 or 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 
to 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting (10 percent); with 3 or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting 4 to 6 
weeks) antibiotic treatment, or, more than 6 non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting (30 
percent); and following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries (50 
percent).  38 C.F.R. § 4.97, Diagnostic Code 6513 (2004).  It 
is noted that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  Id.

In this case, service medical records show the veteran was 
treated for sinusitis in February 1976.  The veteran's May 
1976 medical board examination revealed a normal clinical 
evaluation of the sinuses.  

On VA examination in March 2004 the veteran complained of 
frontal headaches since his automobile accident in 1971 and 
intermittent drainage of the nares.  He described the 
discharge as a yellowish-green color and that it was clear 
and thin.  He stated he experienced occasional nasal airway 
obstruction, bleeding, itchy and watery eyes, sneezing, 
hoarseness, and cough.  He reported he had used medication 
with minimal response.  

The examiner noted minimal nasal airway obstruction estimated 
as five percent or less.  There was no tenderness to the 
maxillary or nasal dorsum, but subjective tenderness to 
midline frontal area extending over the left supraorbital 
area.  Nasal endoscopy revealed thin mucus stranding without 
significant purulence.  The middle meatus appeared clear on 
the right.  There was turbinate hypertrophy to the inferior 
turbinates, bilaterally.  Examination of the oral cavity 
revealed no cobblestoning or postnasal drip.  X-rays revealed 
no evidence suggestive of sinusitis.  The examiner stated 
that based upon clinical symptomatology there was no evidence 
of longstanding or chronic sinusitis.  It was noted, however, 
that a computerized tomography (CT) scan should be obtained 
prior to final diagnosis to view the full extent of any 
damage incurred in the veteran's motor vehicle accident.  A 
subsequent CT scan revealed the sinuses were well aerated and 
normal.  

Based upon the evidence of record, the Board finds the 
veteran's sinusitis is presently manifested by no chronic 
symptomatology.  There is no evidence of at least 3 
incapacitating episodes of sinusitis requiring prolonged 
antibiotic treatment, or more than 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Therefore, 
entitlement to a compensable rating for sinusitis is not 
warranted.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral under 38 C.F.R. 
§ 3.321 is not warranted.  The preponderance of the evidence 
is against the veteran's claim.


ORDER

Entitlement to service connection for a back disorder is 
granted.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to a rating in excess of 10 percent for left 
temporal bone fracture with left facial nerve paralysis is 
denied.  

Entitlement to a rating in excess of 10 percent for fracture 
of the left distal tibia is denied.

Entitlement to a compensable rating for right inguinal hernia 
is denied.

Entitlement to a compensable rating for sinusitis is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


